Citation Nr: 1135807	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II due to radiation exposure.

2.  Entitlement to service connection for a tumor due to radiation exposure.

3.  Entitlement to service connection for leukocytosis.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  He also had periods of service in the Reserves from 1983 to 1989 with periods of active duty for training from January 9, 1984 to January 20, 1984; January 14, 1985 to January 25, 1985; January 13, 1986 to January 24, 1986; May 11, 1987 to May 22, 1987; and June 11, 1988 to June 24, 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2005, August 2008, and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2008, the Board remanded the issues of service connection for a tumor and diabetes mellitus due to radiation exposure for additional adjudicatory action by the agency of original jurisdiction.  See Manlincon v. West, 12 Vet. App. 238 (1999).
However, an April 2007 statement of the case had been issued for both claims.  The Veteran perfected an appeal with respect to these issues in May 2007 and requested a Board hearing.   In August 2009, he withdrew his hearing request.  38 C.F.R. § 20.702(e).  Both issues are certified as on appeal and are ready for appellate review.    

In July 2010, the Veteran submitted a service connection claim for posttraumatic stress disorder (PTSD).  In November 2010, the Veteran submitted a claim for non service connected pension benefits.  In a May 2011 statement, the Veteran asserted that he had an adjustment disorder associated with depression that was related to service.  These claims have not been adjudicated.  The issues of service connection for a psychological disorder to include PTSD, and non service connected pension benefits have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Diabetes mellitus, Type II is not etiologically related to service, including as due to ionizing radiation exposure, or initially manifested within a year of separation.  

2.  The persuasive evidence does not show a current tumor.  

3.  The Veteran does not have a current diagnosis of a disability manifested by leukocytosis, nor has he presented competent evidence of any such disability during the course of this appeal. 

4.  The Veteran is not in receipt of service connection for any disability.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for diabetes mellitus, Type II are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).

2.  The criteria for the establishment of service connection for a tumor are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2010).

3.  The criteria for the establishment of service connection for a disability manifested by leukocytosis are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.311 (2010).

4.  The criteria for a TDIU due to service-connected disabilities are not met. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters issued in May 2005, February 2008, April 2008, and January 2009, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  These letters also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In February 2008, April 2008, and January 2009 letters, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by February 2008, April 2008, and January 2009 letters.   While some of these letters were furnished after the issuance of the appealed rating decisions, the appeal was subsequently readjudicated in multiple Supplemental Statements of the Case (SSOC) issued after the notification.  The most recent SSOC was issued in June 2011.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  See Dingess/Hartman, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, personnel records, VA treatment records through May 2011, and private medical records.  The Veteran was provided a Radiation Risk Activity Information Sheet to assist him in developing his claims based upon exposure to ionizing radiation.  The RO also contacted the Social Security Administration (SSA) for any records they held regarding the Veteran and received a negative response in January 2009.  

The Veteran has not been afforded a VA examination for any of his claimed disabilities.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The claimed disability of diabetes is beyond the capability of simple lay observation and require medical expertise and clinical testing for proper diagnosis and etiological conclusions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  There is no competent medical evidence suggesting that diabetes is related to service, including due to ionizing radiation exposure.  There is also no competent medical evidence suggesting diabetes manifested within a year of separation.  Accordingly, the Board finds that VA examinations are not necessary for the claimed diabetes.  See also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).  

The Board notes that a tumor, in some instances, may exhibit physical abnormalities capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469.  The Veteran's lay statements are vague as to the nature and extent of his claimed tumor.  Post-service reserve records show that he denied having or ever having a tumor, growth, cyst, or cancer.  He recalls having abnormal body marks during service.  However, these lay reports have not been substantiated by a current medical diagnosis of a tumor or related disorder to suggest a continuity of symptomatology beginning in service.  See Woehlaert, supra.; see Waters, supra.  There is no competent medical evidence confirming a current tumor or showing a tumor was present during service.  38 C.F.R. § 3.159(a)(1).  For these reasons, the Board finds a VA examination is not warranted for his claimed tumor disorder.  See id.; McLendon, supra.; Locklear, supra. 

Regarding leukocytosis, the medical evidence confirms the Veteran's blood work is positive for leukocytosis.  However, there is no medical or lay evidence of a residual disability from this laboratory finding.  Without evidence of a residual disability, the threshold criteria of a current disability are not met.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Thus, a VA examination is not necessary.  McLendon, supra.

The issuance of the April 2007 statement of the case and subsequent SSOCs reflects development in substantial compliance with the July 2008 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).    
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain chronic disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

The Board also notes that the Veteran had subsequent service in the Reserve following active duty.  The term "[V]eteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  "Active duty for training" includes full-time duty performed by Reservists for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 

Thus, the definitional statute, 38 U.S.C.A. § 101(24) (West 2002), makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held this statute, in effect, means that an individual who has served only on active duty for training must establish a service-connected disability in order to achieve Veteran status and to be entitled to compensation.  Furthermore, unless an appellant has established status as a Veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, at 470 (1995).

The fact that a claimant has established status as a "[V]eteran" for purposes of other periods of service (e.g., a prior or subsequent period of active duty) does not obviate the need to establish that the claimant is also a "[V]eteran" for purposes of the period of active duty for training where the claim for benefits is premised on that period of active duty for training.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(i) Service connection for diabetes mellitus, Type II to include as due to ionizing radiation exposure

Service treatment records do not show that the Veteran had diabetes during service.    Service records include a record of occupational exposure to ionizing radiation.  They showed a total exposure during service aboard the USS Dwight D. Eisenhower of 00.007 doses out of a total permissible lifetime exposure of 25 doses for the period October 7, 1979 to April 11, 1980.  Additional medical records during the Veteran's reserve service are also negative for findings of diabetes.  

VA treatment records, dated in March 2001, reflected that the Veteran complained of fatigue and increased thirst symptoms.  He expressed concern about developing diabetes.  In March 2004, the Veteran was found to have elevated blood sugar.  However, he denied frequent urination and increased appetite and thirst.  Later VA treatment records from March 2006 and March 2007 reflected a diagnosis of diabetes.  In March 2008, clinical testing showed normal blood sugar level and the VA physician commented that there was no evidence for diabetes.  

In May 2005 and January 2008 statements, the Veteran reported that ionizing radiation exposure during service was related to diabetes.  In January 2009, the Veteran asserted that diabetes was related to leukocytosis which in turn was related to in-service exposure to ionizing radiation.  

The Veteran submitted a July 2009 radiation article from the Environmental Protection Agency (EPA) website.  It explained the health effects relating to ionizing radiation exposure, but was silent as to any relationship with diabetes.  

In May 2010 and September 2010, the Naval Dosimetry Center confirmed occupational exposure during the period of service from November 1979 to April 1980.  It showed Deep Dose Equivalent (DDE) - photon of 00.007 (REM).  

In a January 2011 statement, the Veteran asserted that diabetes was related to naval occupational radiation exposure.  He reported that he transferred to a conventional ship due to ionizing radiation exposure.  

Turning to review of the evidence, the Veteran was not diagnosed with diabetes until many years following service.  The Veteran has provided lay statements that his diabetes is related to in-service ionizing radiation exposure.  A layperson can provide evidence as to some issues of etiology or diagnosis.  However, the question of a medical relationship between the cause of his diabetes and service, including radiation exposure, would require more than direct observation to resolve.  The Board does not consider it in the category of questions that may be resolved by lay observation.  Cf. Jandreau, supra.; Barr, supra.; Woehlaert, supra. (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on the issue of a relationship between diabetes and service, to include ionizing radiation exposure.  See id.  His statements asserting such a relationship have no probative value.

There is no competent medical evidence suggesting an etiological relationship between diabetes and in-service ionizing radiation exposure.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

Without any probative evidence suggesting a relationship between in-service ionizing radiation exposure and diabetes, the claim must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has also considered entitlement to service connection under the provisions of 38 C.F.R. §§ 3.309(d)(2), 3.311.  However, diabetes mellitus Type II is not listed as a "radiogenic disease."  38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2).  Without evidence of a disease contemplated by these liberalizing regulations, they are not for further consideration.    

(ii) Tumor to include as due to ionizing radiation exposure

Service treatment records, dated in October 1979, showed that the Veteran underwent an examination for occupational exposure to ionizing radiation.  The examiner noted "VSULA" (vaccination scar, upper left arm) during clinical examination identifying body marks, scars, or tattoos.  He determined that the Veteran was qualified for occupational exposure to ionizing radiation.  Service records showed a total ionizing radiation exposure of 00.007 doses out of a total permissible lifetime exposure of 25 doses.  It occurred during service on the USS Dwight D. Eisenhower between October 1979 and April 1980.  

The June 1983 separation examination report showed that the Veteran was clinically examined and was not found to have any skin abnormality or tumor.  

In December 1984 and May 1988 reports of medical history for reserve service, the Veteran denied having or ever having a tumor, growth, cyst, or cancer.  Clinical findings in December 1984 were also negative for such disorders.  However, the clinical findings from the May 1988 examination report were notable for soft subcutaneous mass in the left upper inguinal region, described as being one centimeter in diameter.  The examiner assessed it as asymptomatic and commented that it was probably a cyst or lipoma.  He recommended additional treatment only if it increased in size.    

In his May 2005 claim, the Veteran reported having a tumor removed in 1989.  On his June 2005 radiation exposure questionnaire, he reported having abnormal body marks on the left region.  In November 2007, the Veteran reported that abnormal body marks were noticeable during an in-service examination.  Again in a January 2008 statement, he reported that service treatment records confirmed abnormal body marks. 

VA treatment records and private medical records do not show any findings of any type of tumor, benign or malignant.  They are also completely negative for any findings of cancer.   

The Veteran submitted a July 2009 article from the Environmental Protection Agency (EPA) website.  It explained the health effects relating to ionizing radiation exposure.  He also submitted an article on Lipomas from the FamilyDoctor website and an article on cysts from the Medline Plus website.  These articles defined the respectively listed topic.   

In a July 2009 statement, the Veteran reported that service treatment records from October 1979 confirmed abnormal body marks.  An examination taken in May 1988 showed an abnormal cyst.  

In May 2010 and September 2010, the Naval Dosimetry Center confirmed occupational exposure during the period of service from November 1979 to April 1980.  It showed Deep Dose Equivalent (DDE) - photon of 00.007 (REM).  

The Veteran contends that service connection for a tumor is warranted.  The only evidence supporting the claim is the Veteran's own lay statements about abnormal body marks.  In his May 2005 claim, he reports having a tumor removed in 1989.  His multiple subsequent lay descriptions of abnormal body marks are vague and could be interpreted as symptoms for a wide range of medical conditions.  Caluza, supra.  In July 2009, he suggested the vaccination scar noted in October 1979 and the cyst or lipoma found during the May 1988 reserve examination was related to his currently claimed tumor.  However, he does not provide further descriptions of his currently claimed tumor.  Given the vague descriptions of the observable symptomatology associated with the claimed tumor, the Board finds the Veteran's lay statements to have limited probative value in showing a current disability.  Owens, supra.; Caluza, supra.    

There is no competent medical evidence showing a current tumor or related skin abnormality during the claims period and pendency of the appeal.  38 C.F.R. § 3.159(a)(1).  The Board notes that an abnormal mass was discovered during the May 1988 reserve examination.  However, it has not been shown to result in any residual disorder during the pendency of the appeal.  The Veteran's reports of 1989 surgery suggest this mass was removed.  Regardless, the medical evidence during claims period and pendency of this appeal, do not confirm the presence of a tumor.  

For entitlement to compensation, the evidence must show the existence of a current disability.  38 C.F.R. § 3.303.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  For reasons discussed above, the Board does not find the Veteran's lay reports probative in establishing a current tumor.  There is no competent medical evidence suggesting a tumor is present.  Without probative evidence of a current tumor or abnormal body mark related to service, including due to ionizing radiation, the claim must be denied.  38 C.F.R. §§ 3.303, 3.303(b); Owens, supra.; Caluza, supra.  

The Board notes the Veteran raised a theory of entitlement to service connection under the provisions of 38 C.F.R. §§ 3.309(d)(2), 3.311.  However, the Veteran has not present probative evidence that he has a tumor that could be considered a "radiogenic disease."  38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2).  Without evidence of a current disease contemplated by these liberalizing regulations, they are not for further consideration.    

In sum, the Board has considered all relevant provisions for entitlement to service connection for a tumor and cannot find a basis to allow the claim.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309, 3.311.  The claim for service connection for a tumor is denied.  

(iii) Service connection for leukocytosis

Service treatment records and Reserve records do not include any medical findings of leukocytosis.  Service records showed a total ionizing radiation exposure of 00.007 doses out of a total permissible lifetime exposure of 25 doses.  It occurred during service aboard the USS Dwight D. Eisenhower between October 1979 and April 1980.  

VA treatment records, dated in October 2007, reflected that the Veteran was found to have leukocytosis.  The examiner noted a question of its etiology and recommended additional laboratory testing.   In January 2008, the Veteran visited his VA primary care physician.  He noted the elevated white blood cell count and inquired as to the Veteran's current symptoms.  He diagnosed leukocytosis.  He commented that it was long standing and possibly related to prostatitis.  He recommended medication and rechecking white blood cell counts in a month.  

In January 2008, the Veteran reported that he had a low white blood cell count.  

In February 2008, private medical records showed a finding of leukocytosis with questionable etiology.  The same month the Veteran's VA primary care physician recommended an oncology consultation for continued findings of elevated white blood cells.  The Veteran was seen in the VA oncology clinic in February 2008.  The VA oncologist noted laboratory findings of leukocytosis with other blood counts normal since 1999.  Also, she noted an absence of fever, weight change, adeonpathy, or organomegaly.  She assessed benign leukocytosis or a mild myeloproplifterative disorder of no clinical concern.  She recommended no further treatment.  

In a January 2009 statement, the Veteran asserted that leukocytosis was related to in-service radiation exposure and aggravated his other claimed disabilities.  In a July 2009 statement, the Veteran reported that service treatment records from October 1979 showed an abnormal white blood cell count.  

In May 2010 and September 2010, the Naval Dosimetry Center confirmed occupational exposure during the period of service from November 1979 to April 1980.  It showed exposure of a Deep Dose Equivalent (DDE) - photon of 00.007 (REM).  

In January 2011, the Veteran reported that October 29, 1979 was the day his risk level of radiation significantly increased and led to his current health problems.  

The evidence shows that the Veteran was not diagnosed with leukocytosis until many years following service.  Leukocytosis is a transient increase in white blood cells seen with strenuous exercise or specific pathology.  See Dorland's Illustrated Medical Dictionary 1043 (31st edition 2007).  The evidence does not suggest any specific pathology associated with the diagnosis.  The Veteran's lay statements are vague and do not clearly identify any symptoms, manifestations, or disabilities related to his leukocytosis.  He argues that service connection is warranted because of the presence of leukocytosis in his blood work.  

The Board considers leukocytosis to be a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (For example, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  There is no competent medical evidence finding any additional disability associated with leukocytosis.  38 C.F.R. § 3.159(a)(1).  Notably, the February 2008 VA oncologist assessed the elevated white blood levels as not having any clinical significance and recommended no further treatment.  

For entitlement to compensation, the evidence must show the existence of a current disability.  38 C.F.R. § 3.303.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, supra.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain, supra.  There is no evidence suggesting that the Veteran has a disability relating to the laboratory findings of leukocytosis at anytime during the claims period.  Without evidence of a current disability related to leukocytosis, the claim is denied.  Id.; 38 C.F.R. § 3.303.

(iv) Entitlement to TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran has not been granted service connection for any disability.  The regulatory criteria for awarding TDIU require evidence of a service connected disability.  38 C.F.R. §§ 4.16(a), 4.16(b).  Because the Veteran is not currently service connected for any disability, he does not meet the threshold eligibility criteria for consideration of an award of TDIU.  

As the law is dispositive of the Veteran's TDIU claim, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for diabetes mellitus, Type II is denied.  

Service connection for a tumor is denied.

Service connection for leukocytosis is denied.

Entitlement to an award of TDIU is denied. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


